           Case 3:19-cv-01402-MMC Document 57 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION
10   TERESA HALE, VANESSA NG, on behalf of             Case No. 3:19-cv-01402-MMC
     themselves and all others similarly situated,
11                                                     [PROPOSED] ORDER OF DISMISSAL
                                   Plaintiffs,
12
             vs.
13
     NATERA, INC.,
14
                                   Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     156138.00601/124007110v.1
                                     [PROPOSED] ORDER OF DISMISSAL
           Case 3:19-cv-01402-MMC Document 57 Filed 11/02/20 Page 2 of 2




 1           The Court, having considered the Stipulation of Plaintiffs Teresa Hale and Vanessa Ng

 2   (“Plaintiffs”) and Defendant Natera, Inc. (“Defendant”), and good cause appearing, hereby orders

 3   that this action is dismissed with prejudice as to Plaintiffs’ claims against Defendant and without

 4   prejudice as to putative class member claims. Each Party is to bear its own costs, expenses and

 5   attorneys’ fees.

 6

 7           SO ORDERED.

 8
            October 30,2,2020
     DATED: _____________________
            November      2020
 9

10

11                                          By:
                                                    Honorable
                                                           r ble Maxine M.
                                                    Hoonoora             M. Chesney
12                                          United State
                                                   States
                                                      tees District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     156138.00601/124007110v.1                       2
                                    [PROPOSED] ORDER OF DISMISSAL
